Citation Nr: 1316600	
Decision Date: 05/21/13    Archive Date: 05/29/13

DOCKET NO.  12-00 046A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs National Cemetery Administration
Memorial Programs Service Processing Site
in Nashville, Tennessee


THE ISSUE


Entitlement to a Government-furnished headstone or marker.


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel





INTRODUCTION

The Veteran served in the Confederate Army during the Civil War.  The Veteran died in March 1962.  The appellant is a linear descendent.

This case comes before the Board of Veterans' Appeals (Board) on appeal from the November 2011 decision of the Department of Veterans Affairs (VA) National Cemetery Administration (NCA), Memorial Programs Service Processing Site, in Nashville, Tennessee, that denied the appellant's claim for a Government-furnished headstone or grave marker.


FINDINGS OF FACT

1.	The Veteran served in the Confederate Army during the Civil War.

2.	In April 2013, prior to the promulgation of a decision in the appeal, the appellant asked to withdraw her appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant asked to withdraw her appeal in April 2013, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
RONALD W. SCHOLZ
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


